Case: 14-20451      Document: 00513117861         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 July 16, 2015
                                    No. 14-20451
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


BRIAN DORSEY,

                                                 Plaintiff-Appellant

v.

CAPTAIN MCFARLIN; MRS. SCOTT, Case Counselor; MAJOR VAUGHN; T.
JOHNSON; MRS. JOHNSON, Safekeeping Coordinator; AMANDA
MENDOZA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-730


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Brian Dorsey, Texas prisoner # 720821, has appealed the dismissal of his
civil rights complaint for failure to state a claim upon which relief may be
granted. In his complaint, Dorsey asserted that his right to due process was
violated during a prison disciplinary proceeding related to his unauthorized



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20451     Document: 00513117861     Page: 2   Date Filed: 07/16/2015


                                  No. 14-20451

possession of a cellphone. Our review is de novo. Green v. Atkinson, 623 F.3d
278, 279 (5th Cir. 2010).
      The Due Process Clause “protects persons against deprivations of life,
liberty, or property; and those who seek to invoke its procedural protection
must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
U.S. 209, 221 (2005). None of the punishments imposed in the disciplinary
proceeding implicate Dorsey’s protected liberty interests.        See Sandin v.
Conner, 515 U.S. 472, 484-86 (1995); Malchi v. Thaler, 211 F.3d 953, 958 (5th
Cir. 2000); Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997). Although
there is a constitutional expectancy of early release and thus a protected liberty
interest created by Texas’s mandatory supervision scheme for earned good-
time credits, see Malchi, 211 F.3d at 957-58, Dorsey is not eligible for release
on mandatory supervision because he was convicted previously of murder. See
TEX. GOV’T CODE ANN. § 508.149(a)(2) (West 2004).          Because he was not
deprived a protected liberty interest, Dorsey has not alleged a due process
claim related to his disciplinary proceedings. See Austin, 545 U.S. at 221. The
judgment is AFFIRMED.
      Dorsey is WARNED that the district court’s dismissal of his complaint
pursuant to pursuant to 28 U.S.C. § 1915A(b)(1) counts as a strike under 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). If Dorsey accumulates three strikes, he may not proceed IFP in any
civil action or appeal filed while he is incarcerated unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                        2